PER CURIAM.
Affirmed. The jury instruction to which appellant objected at trial was harmless error under Sections 59.041 and 924.33, Florida Statutes (1981). The state’s proof of the weight or quantity of controlled substance, the delivery of which was the basis of the charge against appellant, was sufficient to justify denial of appellant’s Motion for directed verdict. See Asmer v. State, 416 So.2d 485 (Fla. 4th DCA 1982).
HERSEY, J., and OWEN, WILLIAM C., Jr. (Retired), Associate Judge, concur.
ANSTEAD, J., dissents with opinion.